Case 17-37263        Doc 43     Filed 05/13/19     Entered 05/13/19 15:57:12          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37263
         Mykisha McCraney

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/16/2017.

         2) The plan was confirmed on 05/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2018.

         5) The case was Dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37263             Doc 43           Filed 05/13/19    Entered 05/13/19 15:57:12                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $1,615.38
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $1,615.38


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,542.74
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $72.64
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,615.38

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 3ECONOMY INTERIORS                        Unsecured      1,987.23            NA              NA            0.00       0.00
 AAA Checkmate LLC                         Unsecured      1,439.92            NA              NA            0.00       0.00
 Advanced Recovery Systems, Inc            Unsecured         300.00           NA              NA            0.00       0.00
 Ally Financial                            Secured       17,743.00     18,009.58        18,009.58           0.00       0.00
 Amberley Courts                           Unsecured      8,815.32            NA              NA            0.00       0.00
 American InfoSource LP                    Unsecured         713.00           NA              NA            0.00       0.00
 American InfoSource LP                    Unsecured         371.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for       Unsecured         496.92        496.92          496.92           0.00       0.00
 Aurora Emergency Associates Ltd           Unsecured           0.00        675.00          675.00           0.00       0.00
 City of Chicago Department of Revenue     Unsecured           0.00      2,103.43        2,103.43           0.00       0.00
 City of Chicago Department of Revenue     Unsecured      7,139.79     19,817.92        19,817.92           0.00       0.00
 Commonwealth Edison Company               Unsecured      4,746.45       4,826.06        4,826.06           0.00       0.00
 Credit Management LP                      Unsecured         219.00           NA              NA            0.00       0.00
 Department Of Education                   Unsecured     14,451.00     16,525.95        16,525.95           0.00       0.00
 ECMC                                      Unsecured      2,234.00            NA              NA            0.00       0.00
 Educational Credit Management Corp        Unsecured      7,002.00       8,890.97        8,890.97           0.00       0.00
 EQUIANT FNCL                              Unsecured           0.00           NA              NA            0.00       0.00
 FIRST PREMIER BANK                        Unsecured         695.00           NA              NA            0.00       0.00
 Great Lakes Higher Education Guaranty C   Unsecured     13,996.00     13,058.61        13,058.61           0.00       0.00
 Illinois Tollway                          Unsecured         500.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Priority       1,200.00       1,956.50        1,956.50           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00          1.00            1.00           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         726.00        726.91          726.91           0.00       0.00
 Mcsi Inc                                  Unsecured         250.00           NA              NA            0.00       0.00
 Mcsi Inc                                  Unsecured         200.00           NA              NA            0.00       0.00
 Peritus Portfolio Services                Unsecured     14,329.00     14,483.99        14,483.99           0.00       0.00
 Quantum3 Group                            Unsecured      1,068.71            NA              NA            0.00       0.00
 Southern Auto Finance Company             Unsecured      6,837.00       7,799.94        7,799.94           0.00       0.00
 Texas Guaranteed Student Loan             Unsecured      9,107.00       8,406.52        8,406.52           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37263        Doc 43      Filed 05/13/19     Entered 05/13/19 15:57:12             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $18,009.58               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $18,009.58               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $1,956.50               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,956.50               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $97,813.22               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,615.38
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,615.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
